 Case 14-02472-5-SWH          Doc 68 Filed 07/28/20 Entered 07/28/20 13:43:22              Page 1 of 2

                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION

IN RE:
KENNETH MAURICE BROWN                                                CASE NO: 14-02472-5-SWH
SSN: XXX-XX-8099                                                     CHAPTER 13
VALERIE RENEE KING
SSN: XXX-XX-3301

               DEBTORS

                          NOTICE OF FINAL CURE PAYMENT AND
                       COMPLETION OF PAYMENTS UNDER THE PLAN

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, John F. Logan,
files this Notice of Final Cure Payment and Completion of Payments Under the Plan. The amount
required to cure the default in the claim listed below has been paid in full and the Debtors have
completed all payments under the Plan.

Creditor:         WILLOW CREEK FINANCIAL SERVICES LLC
Court Claim#:     7
Account#:         6506

The Trustee has disbursed a total of $70,137.12 to the Creditor representing post-petition mortgage
payments for the months August 2014 through February 2020. All post-petition contractual mortgage
payments owed to the Creditor have been paid through and including the February 2020 payment. As of
April 27, 2020 the total amount due on this mortgage was $84,952.06. The Trustee has instructed the
Debtors to resume making the contractual monthly mortgage payments directly to the Creditor
beginning with the payment due on March 01, 2020.

In addition to the contractual post-petition mortgage payments, the Creditor was also allowed a
pre-petition arrearage claim in the amount of $15,609.85. This claim has been paid in full.

Within 21 days of the service of this Notice, the Creditor MUST file and serve a statement on the
Debtors, Debtors' counsel and the Chapter 13 Trustee, pursuant to Federal Rule of Bankruptcy
Procedure 3002.1(g), indicating: whether it agrees that the Debtors have paid in full the amount required
to cure the default on the claim, and whether the Debtors are otherwise current on all payments
consistent with 11 U.S.C. § 1322(b)(5). Should the holder of the claim fail to fully comply, sanctions
may be ordered under Federal Rule of Bankruptcy Procedure 3002.1(i).



Dated: July 28, 2020                                            /s/ John F. Logan
                                                                JOHN F. LOGAN
                                                                NC BAR NO. 12473
                                                                STANDING CHAPTER 13 TRUSTEE
                                                                P.O. BOX 61039
                                                                RALEIGH, NC 27661-1039
                                                                TELEPHONE: (919) 876-1355
 Case 14-02472-5-SWH          Doc 68 Filed 07/28/20 Entered 07/28/20 13:43:22             Page 2 of 2

                                    CERTIFICATE OF SERVICE

       I hereby certify that this day I have served a copy of this Notice of Final Cure Payment and
Completion of Payments Under the Plan upon the parties to this action as indicated, electronically or by
depositing a copy thereof in an envelope bearing sufficient postage in the United States mail addressed
to counsel for said parties, this 28th day of July, 2020.
                                                               /s/ Anna Maroun
                                                               Anna Maroun, NCCP
                                                               Case Administrator
COPIES TO:

DEBTORS
KENNETH MAURICE BROWN
VALERIE RENEE KING
5825 SANDY RUN
KNIGHTDALE, NC 27545

ATTORNEY FOR DEBTORS            (via Electronic Mail)
WILLIAM E. BREWER, JR.
JANVIER LAW FIRM, PLLC
311 E EDENTON ST
RALEIGH, NC 27601

CREDITOR
WILLOW CREEK FINANCIAL SERVICES LLC
C/O FCI LENDER SERVICES, INC.
ATTN: OFFICER
PO BOX 27370
ANAHEIM HILLS, CA 92809-0112

ADDRESS 2 FOR CREDITOR
MCMICHAEL TAYLOR GRAY, LLC
5555 GLENRIDGE CONNECTOR
SUITE 200
ATLANTA, GA 30342

ADDRESS 3 FOR CREDITOR
SOTTILE & BARILE, LLC
ATTN: OFFICER
394 WARDS CORNER ROAD, SUITE 180
LOVELAND, OH 45140

ADDRESS 4 FOR CREDITOR
MARK A. BAKER, ESQ.
MCMICHAEL TAYLOR GRAY, LLC
3550 ENGINEERING DRIVE, SUITE 260
PEACHTREE CORNERS, GA 30092

ATTORNEY FOR CREDITOR
HUTCHENS LAW FIRM
ATTN: BANKRUPTCY DEPT.
PO BOX 2505
FAYETTEVILLE, NC 28302




                                                        2
